Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows, to make claim 1 more definite, by avoiding any antecedent basis issues:

In claim 1, line 3, “said” both occurrences, have been deleted; and,
In claim 1, line 6, “said” both occurrences, have been deleted.
 
The application has been amended as follows, so that the Abstract is 150 words or less (MPEP 608.01 B):
In the Abstract, lines 11-14, “The actuator position sensor senses an actual steering position based on a position of the rotor. There is a motor position sensor disposed on the output shaft of the motor for sensing a rotating position of the motor. The motor position sensor senses a relative steering position based on a position of the motor.” have been deleted.



Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: The claims are allowable by claiming a method of defining an actuator steering boundary on a marine vessel with determining if a sensor of a first actuator of a first propulsion unit of the marine vessel has failed, and if so, using a last known position of the first said actuator to define a steering boundary of allowable steering of a second actuator of a second propulsion unit of the marine vessel to inhibit propulsion unit collision.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Harada et al (CA 2516887) show an outboard motor system. Derginer (JP 2020070015) shows a vessel control system. Arvidsson (WO 2020/147967) shows a steering system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN AVILA whose telephone number is (571)272-6678. The examiner can normally be reached Mon-Thu 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN AVILA
Primary Examiner
Art Unit 3617



/STEPHEN P AVILA/             Primary Examiner, Art Unit 3617